Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the preliminary amendment filed on 9/10/2019.  Claims 1-26 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  For the first time use, please write out the meaning of the abbreviation of ECMO in the claim.  
Line 11: …from one end with b the balloon…Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  …indicator in C shaped and made up radio opaque...  Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities:  please consider having these claims depend from claim 6?  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  line 4, …that the anti- bacterial coating….  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  line 3, …the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the serum" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claims dependent on claim 1 are rejected based on their dependency.
Claim 15 recites the limitation "the lumen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims dependent on claim 15 are rejected based on their dependency.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Assuming that claims 18 and 19 will depend from claim 6, claims 18 and 19 are objected to based on their dependence on claim 6; claims 10 and 11 are objected to based on their, dependence on claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-9, 12-17, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cartledge et al. (US 2008/0294102) (“Cartledge”) in view of Rajendran et al. (US 8,986,283) (“Rajendran”).
Cartledge discloses: a cannula 10 (Fig. 1) comprising: at least one cylindrical shaped body 12 comprising at least one opening 16 and on the other end a distal feed opening 14, and one feed opening 115 (Fig. 11) located between the two openings; at least one balloon 118 situated between the feed opening and the distal 
The cannula of Cartledge comprises a circular cross-sectioned opening, (Fig. 6).
The distal feed opening 14 located at the end of the body has an oval opening that improves blood flow and reduces the friction (Figs. 2,6).
The distal feed opening is in the shape of a fish mouth (Figs. 2,6); provided by c-shaped holes 28 on the wall of the cylindrical body.
The feed opening 115 is capable of providing blood flow to the leg.
The cannula comprises a balloon 18 that inflates via serum which forms with induction of the balloon pilot 22 and reaches the balloon from the inflation opening 36 through inflation path 60 (Fig. 3, 7).

The balloon pilot 22 comprises a valve 20 from which the serum is transmitted to the balloon [0064]
A balloon inflation path 60 transmits the serum to the balloon through balloon inflation opening 36
Balloon inflation path 60 is concealed in the lumen located in the body from which the blood passes (Fig. 7)
A luer connection is located at a close proximity to the opening end of the body (Fig. 19A) to evacuate the serum inside the balloon to deflate the balloon (1920, Fig. 19A)
The clamp securing the cannula to the body can be sutured on to the patient. [0018,0084]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEANNA K HALL/Primary Examiner, Art Unit 3783